Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Austin Yongye on March 3, 2022.
The application has been amended as follows: 
1.	(Cancelled).
2.	(Currently amended)  The method of claim 28, wherein: 
	(a) the through-space distance between at least two reactive groups is between 9 Å and 25 Å, inclusive, 9 Å and 18 Å, inclusive, 9 Å and 13 Å, inclusive, or between 11 Å and 12 Å, inclusive; 
	(b) the two different mass spectrometric techniques are selected from the group consisting of collision induced dissociation (CID), electron transfer dissociation (ETD), and electron capture dissociation (ECD); or 
	(c) the reactive groups are the same or different.
3.	(Cancelled).
4.	(Cancelled).
method of claim 2, wherein the reactive groups are selected from the group consisting of each occurrence of a first reactive group and a second reactive group is independently N-hydroxysuccinimide ester, sulfo-N-hydroxysuccinimide ester, maleimide, sulfydryl, hydroxyl, amine, azide, glycidyl, aldehyde, diazirine, diazoacetate ester, acrylate, nitrophenyl ester, nitrile, or a combination thereof.
6.	(Cancelled)
7.	(Currently amended)  The method of claim [[1]] 28, wherein the first cleavage site comprises
Pro-X
Formula II
	wherein, Pro is proline, and X is aspartate.
8.	(Currently amended)  The method of claim [[1]]28, wherein the second cleavage site comprises a nitrogen-nitrogen hydrazone bond.
9.	(Currently amended)  The method of claim [[6]]-28, wherein the cross-linker has the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula III.
10.	(Currently amended)  The method of claim [[6]]-28, wherein;  
	L1 is aspartate; Ax is selected from the group consisting of one or more amino acids, -C(O)-(CH2)n-, and an affinity group.
method of claim [[6]]-28, wherein; the first cleavage site is Pro-Asp; L2 is -C(O)-unsubstituted heteroaryl-, or -C(O)-substituted heteroaryl; the second cleavage site is a nitrogen-nitrogen hydrazone bond; 
	L3 is -unsubstituted aryl-C(O)-, or –substituted aryl-C(O)-; and/or the first reactive group and second reactive group are N-hydroxysuccimide ester.
12.	(Cancelled).
13.	(Cancelled).
14.	(Cancelled).
15.	(Cancelled).
16.	(Cancelled).
17.	(Currently amended)  The method of claim [[6]]-28, wherein Ax is selected from the group consisting of glycine, -C(O)-(CH2)n-O-substituted aryl-substituted alkyl-, -C(O)-(CH2)n-O-unsubstituted aryl-substituted alkyl-, -C(O)-(CH2)n-O-substituted heteroaryl-substituted alkyl-, -C(O)-(CH2)n-O-unsubstituted heteroaryl-substituted alkyl-, -C(O)-(CH2)n-, an affinity group, or a combination thereof.
18.	(Currently amended)  The method of claim 17, wherein n is 3, 4, or a combination thereof.
19.	(Currently amended)  The method of claim 18, wherein the one or more amino acids are selected from the group consisting of glycine, glutamate, and lysine.
20.	(Cancelled).
21.	(Currently amended)  The method of claim 10, wherein n is 4.
22.	(Currently amended)  The method of claim 21, wherein the one or more amino acids are selected from the group consisting of glycine and lysine.
method of claim [[6]]-28, wherein the affinity group is selected from the group consisting of biotin, hemagglutinin, streptavidin, fusion protein, purification tags,  antibodies or antigen-binding fragment thereof, an RNA or protein shaped to specifically interact with a target (
24.	(Currently amended)  The method of claim [[1]] 28, 
25.	(Currently amended)	The method of claim [[1]] 28, wherein the cross-linker has the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
26.	(Currently amended)  The method of claim [[1]]28, wherein at least one of the reactive groups binds to a macromolecule or a complex comprising a macromolecule, wherein the macromolecule or complex comprising the macromolecule is selected from the group consisting of receptor/ligand complex; biotin avidin complex, peptide/S ribonuclease complex, digoxigenin/ anti-digoxigenin antibody complex, complimentary oligonucleotide pair complex and antibody/ligand complex.
27.	(Currently amended)  The method of claim [[1]]28, wherein the cross-linker comprises a detectable moiety linked to a photoreactive moiety, wherein the photoreactive moiety comprises at least one group covalently bound to a substrate to form a conjugate that can be selectively photocleaved to release said substrate, wherein said substrate is selected from proteins, peptides, amino acids, lipids, cells, virus particles, fatty acids, polysaccharides and inorganic molecules.
28.	(Currently amended)  A method for mapping protein-protein interactions of a protein complex, the method comprising:
a cross-linker with the protein complex under conditions in which two or more reactive groups in the 
	digesting the protein complex with an enzyme 
	using mass spectrometry (MSz) to identify the protein and/or peptide fragments, wherein Z is an integer between 1 and 4, inclusive, 
wherein the cross-linker comprising at least two reactive groups, and at least a first cleavage site and a second cleavage site, wherein the cross-linker has the formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Formula I
	wherein:
	a, b, and c are independently integers between 0 and 20, inclusive, with the proviso that a and b are each at least 1;
	d and e are independently integers between 1 and 20, inclusive;
the first cleavage site and the second cleavage site are independently amide bonds, nitrogen-nitrogen hydrazone bond, mono-oxidized thioether bonds, urea-based, nitrogen-carbon bonds vicinal to an amide bond, or a C-Cα bond in peptides; wherein at least one cleavage site contains a nitrogen-nitrogen hydrazone bond,
	each occurrence of L1, L2, and L3 is independently an amino acid, -C(O)-unsubstituted heteroaryl-, -C(O)-substituted heteroaryl-, -unsubstituted aryl-(CO)-, -substituted aryl-(CO)-, -C(O)NH-, -C(O)NR’-, -NR’C(O)-, -C(O)O-, -OC(O)-, -C(O)OCH2-, -SO2NR’-, -CH2R’-, -O-, -NR’H-, -NR’-, -OCONH-, -NHCOO-, -OCONR’-, -NR’COO-, -NHCONH-, -NR’CONH-, -NHCONR’-, -NR’CONR’-, -CHOH-, -CR’OH-, unsubstituted alkyl, substituted alkyl, unsubstituted alkylene, substituted alkylene, substituted alkenyl, unsubstituted alkenyl, substituted alkylamino, unsubstituted alkylamino, substituted carbonyl, unsubstituted carbonyl, ; an affinity group, or a combination thereof; and R’ is hydrogen, halogen, hydroxyl, unsubstituted alkyl, substituted alkylene, unsubstituted alkylene, substituted alkenyl, unsubstituted alkenyl, substituted alkylamino, unsubstituted alkylamino, substituted carbonyl, unsubstituted carbonyl, an aryl group, or a heterocyclic group; and
	Ax is independently one or more amino acids, -C(O)-(CH2)n-O-substituted aryl-substituted alkyl-, -C(O)-(CH2)n-O-unsubstituted aryl-substituted alkyl-, -C(O)-(CH2)n-O-substituted heteroaryl-substituted alkyl-, -C(O)-(CH2)n-O-unsubstituted heteroaryl-substituted alkyl-, -C(O)-(CH2)n-, -C(O)NH-, -C(O)NR’-, -NR’C(O)-, -C(O)O-, -OC(O)-, -C(O)OCH2-, -SO2NR’-, -CH2R’-, -O-, -NR’H-, -NR’-, -OCONH-, -NHCOO-, -OCONR’-, -NR’COO-, -NHCONH-, -NR’CONH-, -NHCONR’-, -NR’CONR’-, -CHOH-, -CR’OH-, unsubstituted alkyl, substituted alkyl, unsubstituted alkylene, substituted alkylene, substituted alkenyl, unsubstituted alkenyl, substituted alkylamino, unsubstituted alkylamino, substituted carbonyl, unsubstituted carbonyl, an affinity group, or a combination thereof, wherein n is an integer between 1 and 10, inclusive; R’ is hydrogen, halogen, hydroxyl, unsubstituted alkyl, substituted alkyl, substituted alkylene, unsubstituted alkylene, substituted alkenyl, unsubstituted alkenyl, substituted alkylamino, unsubstituted alkylamino, substituted carbonyl, or unsubstituted carbonyl,
wherein the first cleavage site and the second cleavage site are differentially cleaved by two different mass spectrometric techniques, and
wherein the first cleavage site and second cleavage site are located in a spacer or linker region of the cross-linker between at least two reactive groups.
29.	(New) The method of claim 28, wherein the enzyme is a trypsin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625